ORDER

PER CURIAM:
AND NOW, this 22 nd day of January, 1999, a Rule having been entered by this Court on November 24, 1998, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Scott M. Klein to show cause why he should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Scott M. Klein is placed on temporary *926suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.